Citation Nr: 1519491	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status-post proximal left (major) ulnar fracture with internal fixation, to include separate compensable ratings for scars.

2.  Entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 (2014).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1985 to December 1988.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2012 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which continued a 10 percent rating for status-post proximal left (major) ulnar fracture with internal fixation.  A February 2013 Deferred Rating Decision found that the issues of a separate rating for scars and a temporary total convalescence rating under 38 C.F.R. § 4.30 (claimed by the Veteran in January 2013) were intertwined with the Veteran's claim for an increased rating for his left forearm (ulnar) disability.  

The Board has reviewed the paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.

The Veteran testified at a July 2013 Board videoconference hearing, a transcript of which has been associated with the claims file.  During said hearing, the Veteran indicated that he would submit additional evidence subsequent thereto.  The evidence was received in August 2013, and the Veteran has waived consideration of the evidence in the first instance by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2014).  

The issue of service connection for a right elbow injury, to include as secondary to the Veteran's service-connected left forearm disability has been raised by the record (see February 2013 VA orthopedic consultation and Hearing Transcript (Page 4)), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's increased-rating claim, he contends that his left forearm was broken during service and re-fractured in early 2012, requiring surgery (see May 2012 operative report from MountainView Hospital, Las Vegas, Nevada, which diagnosed Grade I open left ulnar shaft fracture) and "is much worse now."  See Notice of Disagreement (NOD), received in November 2012.  Also, during his July 2013 videoconference hearing, the Veteran testified that he currently experienced reduced range of motion of his left arm.  (Hearing Transcript, Page 9).  

Additionally, the Veteran testified that he has a total of 3 scars on his left forearm (2 from the initial surgery and 1 from the 2012 surgery).  This also constitutes a claim of worsening, as review of the September 2012 VA examination shows that the examiner found none of the scars to be painful.  

The aforementioned contentions were all made subsequent to the Veteran's most recent VA examination of the elbow and forearm in September 2012.  The Board concludes that the Veteran's increased rating claim must be remanded for the Veteran to be scheduled for an updated VA examination to determine the current severity of his service-connected left forearm disability, to include a separate rating for scars and a temporary total convalescence rating.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.327(a) (2013) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").

Finally, while certain May 2012 treatment records from MountainView Hospital submitted by the Veteran have been associated with the record, they appear to be incomplete.  In particular, there are no records related to the Veteran's convalescence following his left ulnar surgery at that time.  The Veteran testified that he was on convalescence for 3 weeks.  (Hearing Transcript, Page 7).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any VA treatment records dated from April 2013 (the date of the most recent VA records) to the present.

2. Additionally, the AOJ should contact the Veteran and request that he identify any private medical treatment since May 2012 (the date of the most recent private treatment records from MountainView Hospital).  The AOJ should then obtain the identified records (to include convalescent records from MountainView Hospital following the Veteran's May 2012 surgery).  All records obtained must be associated with the claims file.  

3. The Veteran should be afforded the appropriate VA examination to determine the current nature and severity of his service-connected status-post proximal left (major) ulnar fracture with internal fixation, to include any associated scars.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The record must be made available to the examiner for review.  

The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, should be assessed in terms of additional degrees of limitation of motion lost.

The examiner should identify all scars associated with the disability and address the status of residual scars (including surgical scars), addressing any pain or other symptomatology.  

4. The AOJ must review the examination report to ensure that it is in complete compliance with this remand.  If deficient in any manner, the RO must implement corrective procedures at once. 

5. When the development requested has been completed, the AOJ should readjudicate the appeal in light of any additional evidence added to the claims file. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






